internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-113450-00 cc tege eoeg teb manager teb outreach planning and review taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend issuer organization bonds facilities seller seller mr a corporation b company c lessee space space date tam-113450-00 date date date date date year year a b c d e f issue whether the issuer is eligible for relief under sec_7805 of the internal_revenue_code the code from the retroactive revocation of the organization's exempt status the effect of which was analyzed in the previous technical_advice_memorandum in this case issued on date the issuer argues that it relied on the determination_letter issued to the organization its conduit borrower conclusion the issuer’s request for relief under sec_7805 is denied facts on or about date the organization received a favorable determination_letter as to its status as a tax exempt_organization under sec_501 the organization’s primary purpose was to further economic development through the development of job opportunities and the elimination of blighting or deteriorating physical conditions tam-113450-00 a few years later the organization contemplated the purchase of office space and a parking garage using the proceeds of tax-exempt_bonds it planned to lease all or most of the office space to its sec_501 subsidiary an entity organized to facilitate international trade activity which in turn would sublease the office space to businesses with potential for job growth and international trade the employees and visitors of the tenants of the office space would use the parking garage which would be run by a private operator on or about date the organization received a favorable letter_ruling that the proposed leasing activity by the organization and its subsidiary would not affect adversely the organization’s sec_501 status that the rental income from the office space and the revenues from the parking garage would not be unrelated_trade_or_business income and that the space would not be debt-financed_property under sec_514 the organization’s letter_ruling did not address the terms of the purchase of the office space or the garage nor any aspect of the bond transaction seller was a limited_partnership of which mr a was the general_partner and various trusts for his children were the limited partners seller owned an a-story building the building the building was subject_to two leases to the lessee a party unrelated to either the organization or the a group described below in combination these two leases covered nearly all of the space within the building the area covered by the first lease was space in the month prior to date the lessee and seller entered into an agreement whereby the lessee agreed to relinquish its interest in space with the exception of a reception area seller was a limited_partnership of which mr a and corporation b were general partners mr a was president of corporation b seller owned a parking garage the issuer issued the bonds on date and loaned the proceeds to the organization to purchase the first b floors of the building owned by seller the office space and the parking garage owned by seller together the facilities the bonds were zero-coupon revenue bonds secured_by the facilities and the revenues to be received by the organization seller purchased dollar_figured of the bonds and seller purchased the remaining dollar_figuree of the bonds the organization transferred dollar_figured of bond proceeds to seller for the office space and transferred dollar_figuree of bond proceeds to seller for the parking garage seller retained ownership of the c remaining upper floors the upper floors of the building thus the sellers of the facilities are the same parties as the bondholders the purchase agreement for the facilities was entered into by the organization its subsidiary mr a individually seller and seller the purchase agreement refers to mr a and the sellers collectively the a group tam-113450-00 in the purchase agreement the a group agreed to make renovations to the office space within one year failure to complete the renovations within the year would subject the a group to a penalty of dollar_figuref per day company c another entity run by mr a was located in the office space the organization permitted company c to retain its office there to supervise the renovations the renovations were delayed beyond the year and company c remained it was not until mid-year approximately two and one-half years after the purchase of the facilities that the renovations were substantially completed the organization’s books showed no record of payment from the a group for the delay in renovations at the time of conveyance the building was subject_to a mortgage securing payments on a loan obtained by the a group both the purchase agreement and the loan agreement between the issuer and the organization with respect to the bond proceeds the loan agreement required the a group to obtain a release of the mortgage on the office space within six months of closing in the event of a default under this condition the bonds were to be redeemed and the facilities returned to the sellers the a group was unable to negotiate a release without incurring a prepayment penalty so the respective parties amended the purchase agreement and the loan agreement to extend the deadline by six months the issuer the trustee for the bonds and the bondholders approved the amendment to the loan agreement one year after closing the a group still was unable to obtain a release of the mortgage without a prepayment penalty and the trustee at the direction of the bondholders waived the default for failure to remove the mortgage encumbrance in the purchase agreement the a group agreed to convey the office space to the organization free of the lessee’s interest unless the organization otherwise agreed in writing as stated above the lessee already had agreed in the previous month to release its interest in space an area entirely within the office space and the subject of the first lease the area covered by the second lease was space comprising over half of the office space plus the upper floors to be retained by seller contemporaneously with the purchase agreement seller the organization and the lessee entered into a written_agreement with respect to the second lease the lease restructuring agreement pursuant to the lease restructuring agreement the lessee agreed to vacate space it would continue to lease the upper floors from seller in return for vacating space seller agreed to pay the lessee a certain amount per year per square foot of space seller 1's payment nevertheless the lease restructuring agreement also provided that the lessee was permitted at any time during the nearly four years remaining on the lease to use some or all of space without payment to the organization upon 45-days’ written notice to the organization and to seller in the latter situation seller 1's payment would be reduced proportionately for any space so used if seller failed to make its payment the lease restructuring agreement allowed the lessee to offset its rent payments under the lease the lessee’s rent payments tam-113450-00 were assigned to the holder of the mortgage on the building therefore the lease restructuring agreement was contingent on either the a group paying the mortgage in full or obtaining the mortgage holder’s permission to the offset arrangement as noted above the a group did not pay off the mortgage however the mortgage holder did consent informally to the offset arrangement in the latter half of year about three years after the bonds were issued the internal_revenue_service the irs commenced an audit of the organization at that time both the lessee and company c continued to occupy portions of the office space another company used a portion of the office space as a subtenant of the lessee neither the organization nor the a group received any rent from this subtenant during year sec_1 and the lessee and its subtenant occupied from half to three-quarters of the office space the organization’s subsidiary was using a small amount of the office space neither the organization nor its subsidiary had leased out any of the office space to international businesses as intended or to any other organizations company c never relinquished its space the audit resulted in findings related to private benefit and inurement to the a group on date nearly four years after issuance the bonds were canceled and the facilities returned to the sellers the organization did not pursue its administrative remedies in connection with the adverse findings of the audit several months later the organization ceased its corporate existence on date approximately months after the bonds were canceled the irs issued a determination_letter revoking the organization’s tax exempt status effective date the beginning date of the organization’s taxable_year in which the purchase of the facilities occurred for the following reasons you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 you have not operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code you are operated for private benefit and your earnings inure to the benefit of private individuals the irs also began an audit of the bonds during which a request for technical_advice was submitted the technical_advice_memorandum dated date provided that absent an effective remedial action the revocation of the organization’s sec_501 status would cause interest on the bonds to be includable in the gross_income of the bondholders retroactive to the date_of_issuance of the bonds it also provided that there was no effective remedial action because the time for remedial action started on the date the acts occurred that caused the revocation and those acts occurred more than days before the bonds were canceled under the technical_advice_memorandum the date that the revocation letter was issued was not a factor in determining whether the remedial action was effective tam-113450-00 law and analysis sec_7805 provides that the secretary may prescribe the extent if any to which any ruling shall be applied without retroactive effect sec_601_201 of the statement of procedural rules provides except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling was originally issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment to illustrate the tax_liability of each employee covered by a ruling related to a pension_plan of an employer is directly involved in such ruling also the tax_liability of each shareholder is directly involved in a ruling related to the reorganization of a corporation thus relief under sec_7805 is available where there has been a change in the position of the irs unrelated to a change in the relevant statute and the taxpayer relied to its detriment on the irs’ statement of its previous position eligibility for the relief necessarily requires first a ruling stating the irs’ position on which the taxpayer may rely and second a modification or revocation of that position generally relief under sec_7805 entitles the taxpayer to prospective application of the revocation or modification from the date of that modification or revocation the effect is that the acts taken by the taxpayer consistent with and in reliance on the earlier ruling and before the date of the modification or revocation are deemed to be in compliance with the irs’ then interpretation of the code acts taken by the taxpayer after the date of the modification or revocation however are evaluated in light of the irs’ revised interpretation and are not protected by the earlier ruling there are no rulings or other statements of an irs’ position concerning tax exempt bond rules relevant to this case that have been modified or revoked thus the issuer can not exhibit reliance on any such rulings in order to limit the retroactive effect of the technical_advice_memorandum the ruling on which the issuer relies is the organization’s determination_letter that ruling was revoked the only possible focus then of the issuer’s request for relief is on the effective date of the revocation of that determination_letter tam-113450-00 the issuer's request for relief under sec_7805 from the revocation of the organization's sec_501 status if granted would mean that for the issuer the revocation of the organization’s determination_letter would be effective only as of date of the revocation the essence of the issuer's argument in favor of this request for relief is that its lack of knowledge about the legal effect of the organization's actions entitle it to have the organization's actions before the revocation actually occurred deemed consistent with the organization's charitable purposes the issuer has not asked us for relief based on a lack of knowledge about the actions of the organization thus as to the issuer the deliberate acts causing the revocation would not have occurred until after the date of the actual revocation the consequence for purposes of the bonds would be that for the issuer the organization’s acts prior to the revocation date would not trigger the beginning of the time period for taking remedial action rather the organization’s acts taken after that effective date would be the deliberate actions sec_601_201 sets forth the procedural rules that apply when a taxpayer has relied upon a ruling that is revoked or modified these rules generally apply to the taxpayer to whom the ruling was originally issued and a taxpayer whose tax_liability was directly involved in such ruling the issuer is not the taxpayer to whom the determination_letter was addressed while the issuer has some interest with respect to the bonds it does not have a tax_liability it is the bondholders that bear any_tax liability nevertheless the issuer has argued that it is a taxpayer directly involved in the ruling we need not decide however in this case whether for purposes of sec_7805 it is appropriate to consider the issuer as directly involved in the determination_letter addressed to its conduit borrower under sec_601_201 a taxpayer cannot rely on a ruling letter unless the taxpayer acted in good_faith in relying on the letter here the issuer cannot claim good_faith reliance on the organization’s determination_letter the issuer knew of and moreover participated in some or all of the acts that resulted in the revocation of the organization’s tax exempt status good_faith includes honesty of intention and freedom from knowledge of circumstances which ought to put the holder upon inquiry black’s law dictionary 6th ed as stated in the previous technical_advice_memorandum the tax exempt status of an organization as the owner and user of a bond-financed facility must be maintained subsequent to the issuance of the bonds accordingly the relevant time of inquiry is not only at the time of issuance of the bonds but continues subsequent to that date the organization’s tax exempt status was revoked because the organization was not operated exclusively for charitable purposes it operated for private benefit and inurement see generally sec_1_501_c_3_-1 income_tax regs the audit of the organization determined that the a group was the recipient of that prohibited private benefit and inurement for example the a group benefitted from the delays in and tam-113450-00 waiver of lifting the mortgage encumbrance the one and one-half year delay in the renovations without payment of the delay penalty and the continued occupancy of office space by company c and the lessee nearly four years after the organization’s purchase of the facilities the issuer as evidenced by the purchase agreement and the loan agreement was aware of the mortgage on the building the leasehold interest and the a group’s obligation to make renovations the issuer extended the deadline on lifting the mortgage encumbrance and thereafter the bond trustee waived the requirement the issuer argues that these actions were taken in good_faith were aimed at going forward with the organization’s ownership of the facilities and the leasing of the office space and were not to the detriment of the organization for example had the default not been waived the purchase agreement provided that the organization redeem the bonds and return the facilities to the sellers the issuer states that it had no knowledge or intent that the actions would be factors in the revocation this however does not alter the fact that the issuer had knowledge of the actions themselves also it knew or should have known that these actions benefitted the a group private persons and were inconsistent with the requirements for sec_501 status thus the issuer cannot demonstrate good_faith reliance on the organization’s determination_letter the issuer also has pointed to the organization’s letter_ruling as further evidence that the organization was acting in accordance with the facts in its application_for exemption the facts set forth in the organization’s letter_ruling about the leasing activity never came to fruition however and thus the letter_ruling does not help the issuer we note also that it is the bondholders that ultimately would be the primary beneficiaries of any relief to be granted in this case the bondholders are the same parties as the sellers and the recipients of the private benefit they were aware of and participated in the actions leading to the revocation the bondholders therefore are unable to claim good_faith reliance on the organization’s determination_letter because the issuer has failed to establish it acted in good_faith in relying on the organization’s determination_letter we need not address whether the issuer meets the remaining factors set forth in sec_601_201 no implication should be drawn from this conclusion as to the circumstances if any under which an issuer justifiably could rely on a sec_501 determination_letter issued to its conduit borrower accordingly based on the facts as presented above we deny the issuer’s request for relief under sec_7805 tam-113450-00 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
